ACCEPTED
                                                                              04-14-00527-CV
                                                                   FOURTH COURT OF APPEALS
                                                                        SAN ANTONIO, TEXAS
                                                                          4/1/2015 2:54:01 PM
                                                                                KEITH HOTTLE
                                                                                       CLERK


             No. 04-14-00527-CV
        In the Fourth Court of Appeals  FILED IN
                                  4th COURT OF APPEALS
              San Antonio, Texas 04/1/2015
                                   SAN ANTONIO, TEXAS
                                           2:54:01 PM
                                                         KEITH E. HOTTLE
                                                              Clerk

   ANNA MARIA SALINAS SAENZ, ET AL.
                                                         APPELLANT

                                 V.

     THORP PETROLEUM CORP., ET AL.
                                                         APPELLEES


               On Appeal from the 229th District Court
                       Starr County, Texas
                           No. DC-04-120



 APPELLANTS’ UNOPPOSED MOTION FOR
EXTENSION OF TIME TO FILE REPLY BRIEF



Roger S. Braugh, Jr.                  David George
Texas Bar No. 00796244                Texas Bar No. 00793212
SICO, WHITE, HOELSCHER,               CONNELLY•BAKER•WOTRING LLP
 HARRIS, & BRAUGH, LLP                700 JPMorgan Chase Tower
900 Frost Bank Plaza                  600 Travis Street
802 N. Carancahua                     Houston, Texas 77002
Corpus Christi, Texas 78470           Phone: (713) 980-1700
Phone: (361) 653-3300                 Fax: (713) 980-1701
Fax: (361) 653-3333                   dgeorge@connellybaker.com
rbraugh@swbtrial.com
         Pursuant to Texas Rule of Appellate Procedure 10.5(b), Appellants

request a thirty-day extension of the due date on their reply brief.

Appellants’ reply brief is currently due on Tuesday, April 7, 2015. 1

Appellants request that their reply brief now be due on Thursday, May

7, 2015. Appellees do not oppose this extension.

         David George is the attorney who is drafting Appellants’ reply

brief. George’s work on other cases makes it difficult for him to file the

reply brief by April 7, 2015. In the last two weeks, George has filed

briefs with the United States Court of Appeals for the Fifth Circuit and

the First Court of Appeals in Houston, Texas.2 In the next two weeks,

George will be extensively involved in summary-judgment briefing for a

large environmental lawsuit pending in Harris County, Texas. 3




1The Appellants are Anna Maria Salinas Saenz; Joel Saenz; Hermelinda
Benavides; Leoncio Salinas; Romulo Benavides III; Reynaldo Garcia; Simon Ramon,
Jr.; Gumecinda Ramon; Jacinto A. Garcia, Sr.; Diana E. Conde; Minerva Castillo;
Josue Garcia; Blanca Estella Garza; Aroldo Garcia; Mary Elisa Garcia ; Leticia
Garcia-De La Paz and Lizette A. Garcia, individually and as heirs and
representatives of the Estate of Guillermo Garcia, Jr., deceased; Aurora Garcia
Martinez; Aida Martinez; Francisco Martinez; Luisa M. Ruiz; Josue Eliab Garcia,
Sr. ; Thelma Benavides Aguilar ; and Irma Benavides Cerda.
2Kelsey-Seybold Med. Group, PA v. Great-West Healthcare of Tex., Inc., No. 14-
20506 (5th Cir.); Kelsey-Seybold Med. Group PLLC v. Williams, No. 01-12-00578-CV
(Tex. App.—Houston [1st Dist.]);
3   Harris County v. Melcher, No. 2011-52524 (215th Dist. Ct., Harris Cty, Tex.).


                                            2
     Appellants, therefore, requests that this Court extend their reply

brief’s due date until Thursday, May 7, 2015. No previous extensions of

the due date for Appellants’ reply brief have been sought and granted.

                            Respectfully submitted,

                                       /s/ David George
  Roger S. Braugh, Jr.                 David George
  Texas Bar No. 00796244               Texas Bar No. 00793212
  SICO, WHITE, HOELSCHER,              CONNELLY•BAKER•WOTRING LLP
   HARRIS, & BRAUGH, LLP               700 JPMorgan Chase Tower
  900 Frost Bank Plaza                 600 Travis Street
  802 N. Carancahua                    Houston, Texas 77002
  Corpus Christi, Texas 78470          Phone: (713) 980-1700
  Phone: (361) 653-3300                Fax: (713) 980-1701
  Fax: (361) 653-3333                  dgeorge@connellybaker.com
  rbraugh@swbtrial.com

                        Counsel for Appellants




                                   3
                       CERTIFICATE OF SERVICE

     I certify that on April 1, 2015, I served a copy of this document
upon the following individuals by certified mail:

          Lee S. Gill
          JONES, GILL LLP
          6363 Woodway, Suite 1100
          Houston, TX 77057
          Attorney for Thorp Petroleum Corporation;
          El Paso Production Company; El Paso E&P
          Company, LP; El Paso Exploration & Production
          Management, Inc.; El Paso Exploration &
          Production; Stanco Land Management, LLC and
          Meredith Land & Minerals Co.

          Mark Hanna
          SCOTT, DOUGLASS & MCCONNICO, L.L.P.
          600 Congress Avenue, Suite 1500
          Austin, Texas 78701-3589
          Attorney for Smith Production Inc.

          O.C. Hamilton, Jr.
          ATLAS & HALL, L.L.P.
          P.O. Drawer 3725
          McAllen, TX 78502
          Attorney for Fausto Salinas; Rosalinda Salinas
          Balderas; Linda Mandes; Veronica Casas Campbell;
          Elda Salinas Ponce; Cindy Casas Reyna;
          Eloida Salinas; and D-FOX, Ltd.


                            /S/ David George
                            David George




                                    4
                   CERTIFICATE OF CONFERENCE

     I certify on April 1, 2015, Appellees’ counsel Kennon Wooten and
Joseph Vale informed me that the Appellees do not oppose the Court
granting the relief requested in this motion.

                           /s/ David George
                           David George




                                  5